DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-10, 12-21, 23-27 and 30-33 are pending and presented for examination.
 Claims 1, 21 and 25 were amended via the instant amendment dated 9 November 2021 which is acknowledged and entered.

Response to Arguments
	Applicant’s remarks dated 9 November 2021 (hereinafter, “Remarks at __”) acknowledged and entered.
	The rejection of claims 1-10, 12-27 and 30-33 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment replacing “such as” with “selected from a list consisting of”.
	
	The rejection of claim 22 under 35 U.S.C. 112(d) is WITHDRAWN as it was rendered moot by the cancellation of said claim.

The rejection of claims 1-10, 12-24 and 31-33 under 35 U.S.C. 102(a)(1)/(2) over Joo is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that Joo does not state “producing said graphene material comprising a stage-1 graphite intercalation compound” (Remarks at 7). This is not persuasive as Joo stated in [0016] that “Also provided herein are various compositions, systems, and graphenic products described herein. In 

It is noted that the rejection of claims 25-27 and 30 under 35 U.S.C. 103 over Tran in view of Joo (either alone or with Paton) and the same over Paton in view of Joo and Paton in view of Burton and Tran in view of Burton (either alone or in view of Paton) were not particularly traversed and are addressed in the updated rejections below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-24 and 31-33 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Joo.
Regarding claims 1, 9 and 31-33, Joo discloses a method of making graphene oxide (Joo at “Abstract” which meets the broadest reasonable interpretation of “graphene material”) comprising:
Id.);
b) Allowing said reactants to react with one another while being driven to flow from said first end to a second end, downstream of said first inlet of said reactor to form a first reaction product slurry (Joo at Id.);
c) Driving said reactant product slurry to flow through a conduit disposed in working relation to flow through said conduit back to said first end and re-enter said reactor through said second inlet, and allowing said second product slurry to flow from said first end to said second end of said reactor to form a finishing product slurry (Joo at [0013], [0066] and “Fig. 12”);
d) Repeating said step c for 1-10 times (id.) by driving said second reaction product slurry to flow through said conduit back to said first end and re-enter said reactor through said second inlet, allowing said second product slurry to flow from said first end to said second end of said reactor to form a finished product slurry (Id.); and
e) Collecting the second reaction product slurry or the finishing product slurry form an outlet of the reactor, disposed downstream from said first inlet to produce said graphene oxide (Id.);
Wherein the obtained graphene comprises a stage-1 GIC (Joo at [0016], though even if it were not, given application of the same method of making it would have been inherent that such a product would have been produced though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. 
As to claims 2-4, “Example 4” discloses semi-continuous toroidal vortex.
Concerning claim 5, non-asymmetric is disclosed (“Claim 5”).
As to claim 6, a continuous C-T reactor is disclosed ([0010]).
With respect to claims 7 & 8, two cylinders are disclosed which can rotate in opposite directions (“Claim 8”).
Turning to claim 10, quenching with hydrogen peroxide occurs ([0013]).
With respect to claims 12-15, stage one GIC with bisulfate which are hydrolyzed and interlayered is disclosed and forming GrO and GO ([0019] & [0062]).
As to claims 16 & 17, SLG are produced ([0027]) or 1-10 layers (Id.).
Turning to claim 18, oxygen content is 20 ([0027]).
With respect to claim 19, the concentration is 0.1-50 wt. % ([0059]).
As to claim 20, natural flake graphite, etc., can be the graphite source ([0069]).
Claims 21-24 are equivalent to at least claims 1, 4, and 9.

Claim Rejections - 35 USC § 103
Claim 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paton in view of Joo.
Regarding claims 25, 27 and 30, Paton discloses a process for manufacturing graphene (Paton at “Abstract”) comprising:
a) Injecting a first stock into a continuous reactor through a first inlet at a first end of said continuous reactor having a toroidal vortex flow (Couette reactor, Paton at 626 L col), wherein the first stock comprises a graphitic material and a non-oxidizing liquid medium comprising water (aqueous 
B) Introducing said reaction product suspension from said second back end to enter said continuous reactor at or near said first end, allowing said reaction product slurry to form a toroidal vortex flow and move down to or near said second end to produce a pristine graphene suspension (recycling of the graphitic sediment occurs, 627 R col). While “continuous” is not explicitly stated, and it appears to be a batch process, it has been held that making a batchwise process continuous is prima facie obvious (See MPEP 2144.05).
However, Paton does not expressly state addition of an intercalating agent.
Joo also in a method of treating graphite in a CT reactor (supra) discloses addition of an intercalating agent such as hydrogen peroxide or sodium nitrate or sodium or potassium permanganate (Joo at [0015]-[0016]) and forms a stage-1 GIC (See rejection over Joo regarding this).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Paton in view of the intercalant of Joo. The teaching or suggested motivation in doing so being formation of a stage one GIC (Joo at [0057]).
As to claim 26, as discussed in the Office Action dated 27 August 2020, repetition of the same step would have been obvious to one of ordinary skill in the art to repeat this process until the desired graphene purity/yield is obtained (See Office Action dated 27 August 2020 at 6).

Claims 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Joo (and either together or also in view of Paton).

a) Injecting a first stock into a continuous reactor (Tran at 12004 L col) through a first inlet at a first end of said continuous reactor (Tran at “Fig. 1”) having a toroidal vortex (Tran at 12003 R col), wherein the first stock comprises a graphitic material and a non-oxidizing medium (graphite and NMP, Tran at 12004 R col), and the continuous flow reactor is configured to produce said toroidal vortex flow, enabling the formation of a reaction product suspension at the second end, downstream from the first end, of said continuous reactor (Id.).
However, Paton does not expressly state addition of an intercalating agent.
Joo also in a method of treating graphite in a CT reactor (supra) discloses addition of an intercalating agent such as hydrogen peroxide or sodium nitrate or sodium or potassium permanganate (Joo at [0015]-[0016]) and forms a stage-1 GIC (See rejection over Joo regarding this).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tran in view of the intercalant of Joo. The teaching or suggested motivation in doing so being formation of a stage one GIC (Joo at [0057]).
However, Tran does not expressly state introducing said reaction product suspension from said second end back to enter said continuous reactor at or near said first end, allowing said reaction product slurry to form a toroidal vortex flow and move down to or near said second end to produce a pristine graphene suspension. It has been held that repeating the same process is prima facie obvious. It has been held that the mere repetition of an activity is also prima facie obvious (See Perfect Web Technologies, Inc. v. InfoUSA, Inc. 587 F.3d 1324 (Fed. Cir. Dec. 2, 2009), where it was held that repetition of a known process step is obvious (in the realm of common sense, citing KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) until an adequate result is reached (In this case adequate graphene claim 26.
While the claim further requires “wherein said non-oxidizing liquid is . . . DMF”, Tran discloses usage of NMP and organic solvents (Tran at 12002 R col & 12003 L col). Since Tran discloses general usage of DMF and organic solvents, one of ordinary skill in the art would find them to be functional equivalence for a non-oxidizing liquid for graphite intercalation which does not impart patentability (See MPEP 2144.06 II). To the extent Tran does not make this feature obvious, Paton discloses usage of aqueous surfactants in lieu of organic solvents (Paton at 12003 R col). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tran in view of the substitution of aqueous surfactant of Paton. The teaching or suggested motivation in doing so is scaling up the reaction process (Id.).
As to claim 27, the graphene is collected from the second end (Tran at “Fig. 1”).
Turning to claim 30, Tran discloses a surfactant can be added to make the exfoliation more efficient (Tran at 12003 R col).

Claim 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paton in view of Burton.
Regarding claims 25, 27 and 30, Paton discloses a process for manufacturing graphene (Paton at “Abstract”) comprising:
a) Injecting a first stock into a continuous reactor through a first inlet at a first end of said continuous reactor having a toroidal vortex flow (Couette reactor, Paton at 626 L col), wherein the first stock comprises a graphitic material and a non-oxidizing liquid medium comprising water (aqueous surfactant, 627 R col), and the continuous flow reactor is configured to produce said toroidal vortex 
B) Introducing said reaction product suspension from said second back end to enter said continuous reactor at or near said first end, allowing said reaction product slurry to form a toroidal vortex flow and move down to or near said second end to produce a pristine graphene suspension (recycling of the graphitic sediment occurs, 627 R col). While “continuous” is not explicitly stated, and it appears to be a batch process, it has been held that making a batchwise process continuous is prima facie obvious (See MPEP 2144.05).
However, Paton does not expressly state addition of an intercalating agent.
Burton in a method of forming pristine graphene (Burton at [0055], [0063] and [0092]) discloses addition of an intercalating agent (i.e., hydrogen peroxide, alkali permanganate, [0063]). Burton discloses production of a GIC ([0005]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Paton in view of the intercalant of Burton. The teaching or suggested motivation in doing so being usage of pristine graphite materials (Id.).
As to claim 26, as discussed in the Office Action dated 27 August 2020, repetition of the same step would have been obvious to one of ordinary skill in the art to repeat this process until the desired graphene purity/yield is obtained (See Office Action dated 27 August 2020 at 6).

Claims 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Burton (and either together or also in view of Paton).
Regarding claims 25 and 26, Tran discloses a process for manufacturing pristine graphene (Tran at 12003 L col) comprising:
Id.).
However, Paton does not expressly state addition of an intercalating agent.
Burton in a method of forming pristine graphene (Burton at [0055], [0063] and [0092]) discloses addition of an intercalating agent (i.e., hydrogen peroxide, alkali permanganate, [0063]) and produces a stage-1 GIC (Burton at [0005]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Paton in view of the intercalant of Burton. The teaching or suggested motivation in doing so being usage of pristine graphite materials (Id.).
However, Tran does not expressly state introducing said reaction product suspension from said second end back to enter said continuous reactor at or near said first end, allowing said reaction product slurry to form a toroidal vortex flow and move down to or near said second end to produce a pristine graphene suspension. It has been held that repeating the same process is prima facie obvious. It has been held that the mere repetition of an activity is also prima facie obvious (See Perfect Web Technologies, Inc. v. InfoUSA, Inc. 587 F.3d 1324 (Fed. Cir. Dec. 2, 2009), where it was held that repetition of a known process step is obvious (in the realm of common sense, citing KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) until an adequate result is reached (In this case adequate graphene yield) and that repetition is was one of the "inferences and creative steps that a person of ordinary skill would employ." KSR, 550 U.S. at 418, 127 S.Ct. 1727). This also covers claim 26.
See MPEP 2144.06 II). To the extent Tran does not make this feature obvious, Paton discloses usage of aqueous surfactants in lieu of organic solvents (Paton at 12003 R col). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tran in view of the substitution of aqueous surfactant of Paton. The teaching or suggested motivation in doing so is scaling up the reaction process (Id.).
As to claim 27, the graphene is collected from the second end (Tran at “Fig. 1”).
Turning to claim 30, Tran discloses a surfactant can be added to make the exfoliation more efficient (Tran at 12003 R col).

Conclusion
Claims 1-10, 12-21, 23-27 and 30-33 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759